DETAILED ACTION

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(i) paragraphs [0014]-[0017] of the published application
(ii) paragraphs [0023]-[0027] of the published application
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1 is generic to species 1 and claim 2 is generic to species 2.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I and II lack unity of invention because even though the inventions of these groups require the technical feature of An ion guide for use in transport of an ion incident from an upstream side toward a downstream side, the ion guide comprising: an analysis condition setting unit that sets a mass-to-charge ratio of an ion to be removed from the ion guide based on an input by a user; 2n rod electrodes (n is an integral number greater than or equal to 2) surrounding an ion optical axis that is a central axis of a flight path of the ion; a voltage applying unit that applies a radio-frequency voltage to the 2n rod electrodes; and a controller that controls the voltage applying unit, the controller prompting the voltage applying unit to apply a radio-frequency voltage wherein an electric field generated in a space surrounded by the 2n rod electrodes includes a higher-order electric field component than a 2n-multipole electric field that removes from the space an ion having the mass-to charge ratio set by the analysis condition setting unit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Michaud et al. (US pgPub 2006/0118716) 
Michaud et al. teaches an ion guide (fig. 1) for use in transport of an ion incident from an upstream side toward a downstream side (inherent to figure 1), the ion guide comprising: 
an analysis condition setting unit that sets a mass-to-charge ratio of an ion to be removed from the ion guide ([0097], the unit is interpreted to be the equipment used to 
Wherein an electric field generated in a space surrounded by the 2n rod electrodes includes a higher-order electric field component than a 2n-multipole electric field that removes from the space an ion having the mass-to charge ratio set by the analysis condition setting unit ([0095]-[0097] and abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL J LOGIE/           Primary Examiner, Art Unit 2881